Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 12/03/2021 has been received and claims 19-20, 22-23, and 25-36 are pending.
Claim Objections
Claim 28 is objected to because of the following informalities:  in line 2, delete “purls” and insert --pulse--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20, 22-23, and 25-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 22-23, and 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 19, it is not clear whether the air treatment system has “an inner wall” from which “each excimer lamp … [can be] positioned equidistantly from”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 22-23, 25-28, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (6897460) in view of Neister (8753575) and Taghipour (9938165).
As to Claims 19-20 and 22, Kobayashi (‘460) discloses an air treatment system (1a) comprising a plurality of sterilizing lamps (3), and a plurality of air treatment units (16a, 16b, 16c), wherein each air treatment unit (16a, 16b, 16c) comprises a single sterilizing lamp (3) and wherein the plurality of air treatment units (16a, 16b, 16c) have a tubular shape having a cross-sectional shape of a circle and wherein a plurality of air treatment units are assembled into a structure (see Figure 5), and wherein each sterilizing lamp (3) has the form of an elongated tube and is positioned equidistantly from an inner walls of the air treatment system (i.e. 16a/16b/16c - see Figure 5), whereby the distance between the surface of the sterilizing lamp and the inner wall of the air treatment unit is capable of being about 2 cm or lower such as 1.5 cm or 1.0 cm, whereby at least 90% or at least 95% of air flowing through the air treatment system (1a) will be/capable of being exposed to photons emitted from the plurality of sterilizing lamps (3).
Kobayashi (‘460) does not appear to specifically teach that the sterilizing lamps (3) are excimer lamps, or that the plurality of air treatment units (16a, 16b, 16c) have a tubular prism shape where each of the air treatment units having a cross-sectional shape of a hexagon and wherein the plurality of air treatment units are assembled into a honeycomb-like structure, or that the distance between the surface of the excimer lamp (3) and the inner wall of the air treatment unit (16a/16b/16c) is about 2 cm or lower, nor that the air treatment system comprises at least a first group of excimer lamps arranged for emitting a first wavelength and a second group of excimer lamps arranged for emitting a second wavelength, and wherein the first and second wavelength are different.
As to the limitation that the lamps are excimer lamps, it was known in the art before the effective filing date of the claimed invention to provide an excimer lamp as a sterilizing lamp in an air treatment system. Neister (‘575) discloses an air treatment system (see entire document, particularly Figures 2 and 5, Col. 6 lines 10-17) comprised of one or more sterilizing light sources (see Figure 1) in the form of new UV source excimer lamps (see Col. 4 lines 36-45), wherein the excimer lamps are arranged for emitting a wavelength in the range between 126 nm and 240 nm (see Col. 3 line 32), in order to provide a light source that is more effective than the traditional light source typically used for sterilization (see Abstract – lines 7-11). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide excimer lamps as the sterilizing lamps in the air treatment system of Kobayashi in order to provide a more effective light source for disinfection/sterilization of air as shown by Neister.
As to the limitation that the plurality of air treatment units (16a, 16b, 16c) have a tubular prism shape having a cross-sectional shape of a hexagon and wherein the plurality of air treatment units (16a, 16b, 16c) are assembled into a honeycomb-like structure and that the distance between the surface of the excimer lamp (3) and the inner wall of the air treatment unit (16a/16b/16c) is about 2 cm or lower, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternate shape for the plurality of air treatment units such as tubular prism shape having a cross-sectional shape of a hexagon and wherein the plurality of air treatment units are assembled into a honeycomb-like structure and to provide a size of the air treatment unit where the distance between the surface of the excimer lamp and the inner wall of the air treatment unit about 2 cm or lower as a matter of choice in the air treatment system of Kobayashi so as to provide an effective air treatment system. Only the expected results would be attained.
Moreover, it was known in the art before the effective filing date of the claimed invention to provide an air treatment system comprised of at least one air treatment unit with a tubular prism shape having a cross-sectional shape of a hexagon and wherein a plurality of air treatment units are assembled into a honeycomb-like structure, and at least two groups of light sources with each group emitting a different wavelength. Taghipour (‘165) discloses an air treatment system (see Figures 5A-6B and 25-26) comprising a plurality of light sources (93; 97; 2143), and a plurality of air treatment units (92; 96; 2142), wherein each air treatment unit (92; 96; 2142) comprises a light source (93; 97; 2143) and wherein each of the plurality of air treatment units (92; 96; 2142) have a tubular prism shape (see Figure 25) having a cross-sectional shape of a hexagon (see Figure 26) and wherein the plurality of air treatment units (2142) are assembled into a honeycomb-like structure (see Figures 25-26), and wherein the air treatment system comprises different groups of light sources where each group is arranged for emitting a different wavelength (see entire document, particularly Col. 2 lines 8-10, Col. 3 lines 54-56, Col. 8 lines 50-52) as a known configuration of air treatment units in an air treatment system (see entire document, particularly Col. 2 line 27) and to provide a synergistic effect and increase the rate of photoreactions (see entire document, particularly Col. 3 lines 54-58, Col. 10 lines 46-48). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a tubular prism shape having a cross-sectional shape of a hexagon for each of the plurality of air treatment units of Kobayashi where the plurality of air treatment units are assembled into a honeycomb-like structure as a known alternate configuration in order to treat a fluid such as air and to provide different groups of light sources where each group emits a different wavelength in the air treatment system of Kobayashi as modified by Neister in order to provide synergistic effects to enhance the photoreaction efficiency as shown by Taghipour.

As to Claim 23, Kobayashi (‘152) discloses that the plurality of excimer lamps (3) are elongated cylindrically excimer tubes having a longitudinal axis arranged in the flow direction of the air treatment housing or the air treatment unit (16a/16b/16c) (see Figure 5).

As to Claim 26, Kobayashi (‘152) discloses that the plurality of excimer lamps (3) in the air treatment system (1a) are arranged for emitting the same wavelength.

 As to Claims 27-28, Kobayashi (‘152) discloses that the air treatment system (1a) is capable of being arranged for operating the plurality of excimer lamps (3) with a pulse repetition, wherein the pulses are of a short duration about 100 ms or less with a carrier frequency between 10 Hz and 100 kHz.

As to Claim 32, Kobayashi (‘152) discloses that the at least 90% of contaminated air (entering via 9) flowing through the air treatment system (1a) is exposed to the photons emitted from the plurality of excimer lamps (3) (see Figure 5, which discloses 100% of air flowing into the air treatment system is being exposed).

As to Claim 33, while Kobayashi (‘152) does not appear to specifically teach that the contaminated air stream is exposed to photons for a period of at least 1 ms, it would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an exposure time of at least 1 ms in the system/method of Kobayashi in order to provide complete sterilization of the air. Only the expected results would be attained.

 As to Claim 34, Kobayashi (‘152) discloses that the treatment is effected at room temperature, i.e. around 10 – 50ºC (see entire document, particularly Col. 1 lines 19-21, Col. 2 lines 3-14).

As to Claim 35, Kobayashi (‘152) discloses a ventilation and/or air conditioning system comprising the air treatment system (1a) (see Figure 5).

As to Claim 36, Kobayashi (‘152) discloses that the air treatment system (1a) is used for treating a contaminated comprising pollutants in the form of organic compounds (see entire document, particularly Col. 1 lines 9-11 and 19-21, Col. 2 lines 5-14).

Thus, Claims 19-20, 22-23, 25-28, and 32-36 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kobayashi (‘152), Neister (‘575), and Taghipour (‘165).

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (6897460) in view of Neister (8753575) and Taghipour (9938165) as applied to claim 19 above, and further in view of Summers (5837207).
Kobayashi (‘460) Neister (‘575), and Taghipour (‘165) are relied upon for disclosure described in the rejection of claim 19 under 35 U.S.C. 103.
Neither Kobayashi (‘460) or Neister (‘575), nor Taghipour (‘165) appears to specifically teach that the air treatment system comprises at least one filter device.
It was known in the art before the effective filing date of the claimed invention to provide an air treatment system comprised of at least one filter device with one or more excimer lamps emitting a wavelength in the range between 126 nm and 240 nm. Summers (‘207) discloses an air treatment system/unit (10) comprising a single excimer lamp (26) in the form of an elongated tube (see Figure 4) and at least one filter device (28), wherein the excimer lamp (26) emitting a wavelength in the range between 126 nm and 240 nm (see Col. 3 lines 44-46) and said air treatment system/unit arranged such that substantially the entire surface, such as at least 90 % of the surface, of the at least one filter device (28) facing the excimer lamps (26) is subjected to photons emitted from the excimer lamps (26) (see Figures 5a-5c), in order to remove particulate matter including at least a portion of microorganisms from an air stream (see Col. 1 lines 63-65). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least one filter device and excimer lamps emitting in a wavelength in the range between 126 nm and 240 nm in the air treatment system of Kobayashi as modified by Neister and Taghipour in order to remove particulate matter including at least a portion of microorganisms from the air stream being treated as show by Summers.
As to Claim 31, while neither Kobayashi (‘460) or Neister (‘575) or Taghipour (‘165) nor Summers (‘207) appears to specifically teach that the direct distance between the surface of the excimer lamps and the surface of the at least one filter device facing the plurality of excimer lamps is about 2 cm, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a configuration where the direct distance between the surface of the excimer lamps and the surface of the at least one filter device facing the plurality of excimer lamps is about 2 cm as a matter of choice such as when the size of the at least one filter device is small which would only require small separation distance for effectively exposing the entire surface of the at least one filter device to the ultraviolet light/radiation. Only the expected results would be attained.
Thus, Claims 29-31 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kobayashi (‘460), Neister (‘575), Taghipour (‘165), and Summers (‘207).

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record (i.e. Bourne) for any teaching or matter specifically challenged in the argument. The newly amended claim is taught by the combined teaching of Kobayashi, Neister and Taghipour, and examiner indicates that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799